      Case 1:18-cv-10179-RJS Document 26 Filed 11/20/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

SL-X IP S.A.R.L.,


                                       Plaintiff,
                                                         1:18-cv-10179 (RJS)
                      v.

BANK OF AMERICA CORPORATION, et al.,

                                     Defendants.



                              RULE 7.1 DISCLOSURES

              Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Morgan

Stanley, Morgan Stanley Capital Management, LLC, Morgan Stanley & Co. LLC,

Morgan Stanley Distribution, Inc., Prime Dealer Services Corp. and Strategic

Investments I, Inc., which have been named as defendants in the above-captioned

matter, make the following disclosures through their undersigned counsel.


                           LIST OF PARENT COMPANIES

              Defendant Morgan Stanley is a publicly held corporation that has no

parent corporation.

              Defendant Morgan Stanley Capital Management, LLC, is a limited

liability company whose sole member is Defendant Morgan Stanley.

              Defendant Morgan Stanley & Co. LLC is a limited liability company

whose sole member is Morgan Stanley Domestic Holdings, Inc., a corporation wholly

owned by Defendant Morgan Stanley Capital Management, LLC, a limited liability

company whose sole member is Defendant Morgan Stanley.
     Case 1:18-cv-10179-RJS Document 26 Filed 11/20/18 Page 2 of 2

              Defendant Morgan Stanley Distribution, Inc. is a subsidiary corporation of

Defendant Morgan Stanley.

              Defendant Prime Dealer Services Corp. is a corporation wholly owned by

Defendant Morgan Stanley & Co. LLC, a limited liability company whose sole member is

Morgan Stanley Domestic Holdings, Inc., a corporation wholly owned by Defendant

Morgan Stanley Capital Management, LLC, a limited liability company whose sole

member is Defendant Morgan Stanley.

              Defendant Strategic Investments I, Inc. is a corporation wholly owned by

Defendant Morgan Stanley.


                   LIST OF PUBLICLY-HELD CORPORATIONS
                      OWNING 10% OR MORE OF STOCK

              Based on Securities and Exchange Commission Rules regarding beneficial

ownership, Mitsubishi UFJ Financial Group, Inc. 7-1 Marunouchi 2-chome, Chiyoda-ku,

Tokyo 100-8330, beneficially owns greater than 10% of Morgan Stanley’s outstanding

common stock.


Dated: November 20, 2018                       Respectfully Submitted,
       New York, New York


                                               /s/ Daniel Slifkin
                                               Daniel Slifkin
                                               Michael A. Paskin
                                               Damaris Hernández
                                               CRAVATH, SWAINE & MOORE LLP
                                               825 Eighth Avenue
                                               New York, NY 10019-7475
                                               Telephone: (212) 474-1000
                                               dslifkin@cravath.com
                                               mpaskin@cravath.com
                                               dhernandez@cravath.com

                                               Attorneys for Defendants Morgan Stanley;
                                               Morgan Stanley Capital Management, LLC;
                                               Morgan Stanley & Co. LLC; Morgan Stanley
                                               Distribution, Inc.; Prime Dealer Services
                                               Corp.; and Strategic Investments I, Inc.

                                           2
